Citation Nr: 0842970	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-21 548	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected major depressive 
disorder (MDD).

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to service-connected MDD.

3.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as secondary to service-connected MDD.

4.  Entitlement to service connection for sleep apnea, 
claimed as secondary to service-connected MDD.

5.  Entitlement to service connection for morbid obesity, 
claimed as secondary to service-connected MDD.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1974 to October 1982.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2006 rating decision of the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
previously before the Board in March 2008 when it was 
remanded for a Travel Board hearing.  In July 2008, a Travel 
Board hearing was held before the undersigned.  A transcript 
of the hearing is associated with the veteran's claims file.  
At the Travel Board hearing, additional evidence was 
submitted with a waiver of initial RO consideration.  The 
undersigned also granted the veteran's request to hold the 
case in abeyance 60 days for the submission of additional 
evidence.  38 C.F.R. § 20.709.  

The veteran had also initiated an appeal of the denial of an 
increased rating for his service-connected MDD.  A May 2007 
rating decision granted an increased (100 percent) rating.  
Consequently, that matter is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim. See 38 C.F.R. § 3.159 (2007).

The veteran contends, essentially, that his weight gain is 
related to his service-connected MDD.  Specifically, he 
alleges that his depression, which had its onset in service, 
has caused him to eat as a coping mechanism, which in turn 
has caused him to gain weight and become morbidly obese, 
which in turn caused diabetes mellitus, sleep apnea, and 
hypertension, and peripheral neuropathy secondary to the 
diabetes mellitus.  

Service treatment records (STRs) show that the veteran began 
treatment for depression in July 1976.  They also show he was 
placed in a weight reduction program in September 1978, and 
was frequently counseled for his weight gain and encouraged 
to lose weight.  [Notably, in a February 1982 narrative 
summary related to the veteran's hospitalization for chest 
pain, it was noted that he reported being overweight for most 
of his adult life, and that he had recently come under 
significant pressure from his superiors at his workplace.  It 
was also noted that he had tried several diets without much 
success in maintaining weight loss, and that thyroid function 
tests were (by the veteran's report) normal.  Exogenous 
hyperplastic obesity was diagnosed.  He was discharged on a 
1,000 calorie diet and given strict instructions on 
adherence; it was noted that his previous weight loss had 
been due to misunderstanding and misinformation regarding the 
nature of dieting and his hyperplastic obesity.]

The veteran's postservice VA treatment records show that he 
has been counseled to lose weight, and that morbid obesity, 
sleep apnea, hypertension, diabetes mellitus, type II, and 
peripheral neuropathy have been diagnosed and treated.  He 
underwent a gastric bypass surgery in May 2005.  These 
treatment records are silent for any indication that the 
aforementioned disabilities are related to the his 
depression.  Nevertheless, as the veteran was treated for 
depression in service and it is also shown that he struggled 
with his weight in service, a VA examination for a medical 
opinion is indicated.  

Furthermore, in October 2008, the veteran submitted new 
evidence (a medical opinion from S.B.W., clinical 
psychologist).  This evidence is pertinent to the matter at 
hand, has not been considered by the RO, and the appellant 
has not waived initial Agency of Jurisdiction (AOJ) 
consideration of this evidence.  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  [The veteran submitted additional 
evidence at his July 2008 Travel Board hearing with a waiver 
of initial consideration by the AOJ.  There is no indication 
that the July 2008 waiver was intended to serve as a 
"prospective" waiver of AOJ initial consideration of any 
future evidentiary submission(s).  Likewise, no indication 
was given during the hearing that any future evidentiary 
submission(s) would be under a waiver of AOJ initial 
consideration.]

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for the 
veteran to be examined by a psychiatrist 
(or other appropriate physician) to 
determine whether his excessive weight 
gain was caused or aggravated by his 
service-connected MDD.  If the examiner 
determines that it is so, he should then 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability) that the veteran's morbid 
obesity, sleep apnea, hypertension, 
diabetes mellitus, type II, and peripheral 
neuropathy (as secondary to diabetes) are 
related to his MDD.  The examiner must 
review the veteran's claims file in 
conjunction with his examination, and 
explain the rationale for all opinions 
given (specifically commenting on any 
opinions already of record).  

2. 	The RO should then review the 
record (specifically including initial 
review of the evidence submitted without a 
waiver) and re-adjudicate the claims.  If 
any remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

